Citation Nr: 9912701	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.  He died on January [redacted], 1995.  The appellant is 
his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1997.  The appellant filed a 
notice of disagreement in April 1997.  A statement of the 
case was issued in July 1997.  The appellant filed her 
substantive appeal in August 1997.  


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's death 
from respiratory failure due to chronic obstructive pulmonary 
disease to tobacco use during active service.  

2.  There is no medical evidence finding that the veteran 
acquired nicotine dependence during active service, which 
resulted in death from respiratory failure due to chronic 
obstructive pulmonary disease.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran started smoking 
cigarettes during active service, and that his death was 
related to "throat problems," bronchitis, and "lung 
problems" which he experienced during active service.  The 
Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
based on two distinct theories:  That the cause of the 
veteran's death was related to tobacco use in service; and 
that his death was from tobacco-related illness resulting 
from nicotine dependence acquired in the service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

However, the initial inquiry before the Board is whether the 
appellant has submitted a well grounded claim, as is required 
under 38 U.S.C.A. § 5107(a).  A well grounded claim is one 
which is plausible, capable of substantiation, or meritorious 
on its own.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While such a claim need not be conclusive, it must 
be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Where the determinative issue is one involving 
medical causation, competent medical evidence in support of 
the claim is required for the claim to be well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. 
Brown, 5  Vet. App. 91, 93 (1993).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing facts pertinent to her claim, and 
the claim must be denied.  Epps v. Gober, 126 F. 3d 1464, 
1468-69 (1997).  

In the case before the Board, in order to have a well-
grounded claim, the appellant would have to present competent 
medical evidence that nicotine dependence caused or 
contributed to the veteran's death, and that a link existed 
between such nicotine dependence and service, or, in the 
alternative, that tobacco use in service caused the veteran's 
death.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  In 
other words, for a claim alleging a direct link between 
tobacco use in service and death, the claimant has to provide 
medical evidence or lay evidence of tobacco use in service, 
and medical evidence of a relationship between the veteran's 
death and tobacco use during active service, in order to 
establish a well-grounded claim.  For a claim alleging 
secondary service connection for the veteran's death on the 
basis of nicotine dependence acquired in the service, the 
claimant has to provide medical evidence that nicotine 
dependence arose in service, and medical evidence of a 
relationship between the veteran's death and nicotine 
dependence. 

(Public Law 105-206 prohibits service connection of a death 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products during the 
veteran's service.  However, that law applies only to claims 
filed after June 9, 1998, and thus does not apply to the 
appellant's claim).  

In the veteran's case, his service medical records disclose 
that, in January 1945, he was treated for what was diagnosed 
as nasal pharyngitis.  In October 1945, he complained of loss 
of his voice, and the initial impression was acute catarrhal 
laryngitis.  He was hospitalized for evaluation, and after a 
psychiatric evaluation, the diagnosis was hysterical aphonia, 
which resolved.  At an examination for service separation in 
June 1946, the veteran had no ear, nose, or throat 
abnormalities; a chest X-ray was negative; and his lungs were 
evaluated as normal.  

At a VA examination in July 1974, breath sounds were normal 
in all areas, and there were no rales.  A chest X-ray was 
negative and showed the lungs to be clear.  No lung disorder 
was diagnosed.  

At a VA pulmonary clinic in February 1976, the assessment was 
chronic obstructive pulmonary disease, moderate.  In November 
1978, VA chest X-ray findings were compatible with pulmonary 
emphysema.  The veteran's death certificate shows that he 
died in January 1995 of respiratory failure due to or as a 
consequence of chronic obstructive pulmonary disease.  

The appellant has not submitted any medical evidence or a 
medical opinion linking the veteran's death to tobacco use in 
service.  She has also not submitted any medical evidence or 
a medical opinion that the veteran acquired nicotine 
dependence during active service, and that such nicotine 
dependence was the proximate cause of fatal disease.  

In short, the record contains no competent evidence that the 
veteran suffered from nicotine dependence.  See Grottveit, 5 
Vet. App. at 93 (lay testimony cannot provide competent 
medical evidence as to medical etiology or medical diagnosis, 
because lay person are not competent to offer medical 
opinions).  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In addition, there is no competent evidence of a 
nexus between the cause of the veteran's death, and any 
incident or manifestation during active service, to include 
having laryngitis or nasal pharyngitis.  Therefore, the Board 
must deny the appellant's claim for service connection for 
the cause of the veteran's death as not well grounded.  See 
Tirpak, 2 Vet. App. at 611.  As the appellant's claim is not 
well grounded, VA has no further duty to assist her in 
developing the records to support the claim.  See Epps, 126 
F. 3d at 1467-68 ("There is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist the claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim").  

VA has a duty, under 38 U.S.C.A. § 5103(a) (West 1991), to 
notify the appellant of the evidence necessary to complete 
her application, when VA is aware of the existence of 
relevant evidence.  See McKnight v. Gober, 131 F. 3d 1483, 
1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In this case, the appellant would 
need competent medical evidence both that nicotine dependence 
caused or contributed to the veteran's death, and that a link 
existed between such nicotine dependence and service.  
Alternatively, she would need competent medical evidence of a 
nexus between the cause of the veteran's death and service or 
a service-connected disability.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

